06/17/2021



                                                                              Case Number: DA 21-0148




      IN THE SUPREME COURT OF THE STATE OF MONTANA
                Supreme Court Cause No. DA 21-0148



JOHN CLAYTON ELLINGHOUSE,

            Appellant,
v.                                         ORDER DISMISSING APPEAL

STATE OF MONTANA,

            Appellee.




     Appellant’s Motion to Dismiss is GRANTED.

     IT IS ORDERED that this appeal is dismissed with prejudice.

     DATED this _____ day of June 2021.


                                          Supreme Court Justice




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                         June 17 2021